UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
KAREN BRANDLI,                      )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 11-1743 (PLF)
                                    )
MICRUS ENDOVASCULAR                 )
 CORPORATION, et al.,               )
                                    )
            Defendants.             )
____________________________________)


                                             ORDER

               For the reasons stated in the accompanying Opinion issued this same day, it is

hereby

               ORDERED that Counts 4 and 5, having been withdrawn, are DISMISSED; it is

               FURTHER ORDERED that defendants’ motion for summary judgment on all

remaining counts [Dkt. 29] is GRANTED; it is

               FURTHER ORDERED that judgment is entered for defendants on Counts 1, 2

and 3 of the Amended Complaint; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                     /s/______________________
                                                     PAUL L. FRIEDMAN
DATE: September 21, 2016                             United States District Judge